Sykes, J.,
delivered the opinion of the court.
We find only one error in the decree of the lower court, and that was in the mathematical calculation of the amount in the decree against C. J. Mallett. This amount is excessive to the sum of eighty-five dollars, and seventy cents, which is admitted by the appellees. Ti.e case will therefore be affirmed as to the United States Fidelity & Guaranty Company, and the amount in the decree against C. J. Mallett.reduced to the extent of eighty-five dollars, and seventy cents. All costs are to be taxed against the appellant.

Affirmed.